Appeal from a judgment, entered April 14, 1969, upon a decision of the Court of Claims awarding to claimant $38,000, plus interest, for damages, direct and consequential, arising out of the appropriation of part of claimant’s premises in the Town of Greenville, Orange County, pursuant to section 30 of the Highway Law. On trial there was a dispute as to the amount of acreage located easterly of County Road 35 which was landlocked as a result of the appropriation and the Court of Claims found the correct amount to be 140± acres. There is no question as to 45.95 acres adjacent to the taking but the area in controversy consists of 94 acres adjoining the 45.95 acres and further from the taking. Appellant’s brief limits the issues to the question of ownership of the 94 acres. The testimony of two experts raised a question of fact as to ownership but the proof advanced by respondent’s surveyor and engineer supplied an adequate basis for the court’s finding as to the 140 d= acres and it cannot be said that said finding was against the weight of the evidence. Judgment affirmed, with costs. Staley, Jr., J. P., Greenblott, Cooke, Sweeney and Kane, JJ., concur.